Citation Nr: 0201482	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  01-05 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for major depression.

2.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for ulcers.

3.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for spastic colitis.

4.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for bruxism.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1981.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The matters of whether the December 22, 1981 rating decision 
contained clear and unmistakable error (CUE) in denying 
service connection for ulcers, spastic colitis, and bruxism 
are addressed in the Remand following the Order section of 
this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for major depression by rating action in December 1981 and 
the veteran did not appeal that denial.

2.  The correct facts as they were known in December 1981 
were before the RO.

3.  The December 1981 RO denial of service connection for 
major depression was reasonably supported by the evidence 
then of record, and was consistent with VA law and 
regulations then in effect.



CONCLUSION OF LAW

The rating decision of December 22, 1981, which denied 
entitlement to service connection for major depression, did 
not contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the VCAA 
for the claim adjudicated in this decision.  The veteran and 
his representative have been notified of the applicable laws 
and regulations which set forth the criteria for clear and 
unmistakable error in a prior rating decision.  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the U.S. Court of Appeals 
for Veterans Claims, in a precedent opinion, held that the 
VCAA does not apply to motions for clear and unmistakable 
error in prior Board decisions.  Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  In reaching that decision, the 
Court discussed the nature of CUE claims with regard to prior 
rating decisions of the RO as well as prior Board decisions.  
Thus, although the holding in Livesay was for CUE motions 
with regard to prior Board decisions, the Board believes it 
should be applied to claims for CUE in prior rating decisions 
as well.  

Regardless of whether Livesay is applicable to the present 
case, the Board concludes that the discussions in the rating 
decisions, the statement of the case (SOC), and VA letters 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and that there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's CUE claim and 
that no further action is necessary to meet the requirements 
of the VCAA.

Pursuant to the law in effect at the time of the December 
1981 regional office decision, service connection may be 
established for disability due to disease or injury incurred 
in or aggravated by active service.  38 U.S.C. §§ 310, 331 
(1981); 38 C.F.R. §§ 3.303, 3.304 (1981).  A psychosis 
demonstrated to a compensable degree within one year after 
service may be presumed to have been incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (1981).

A May 1980 service medical record notes that the veteran had 
been diagnosed sometime earlier as having depression, which 
had caused tension and resultant pain to the left jaw area.  
It was noted that the veteran had been going through a 
divorce.  The veteran was noted to be very manipulative, that 
he was seeking Percodan, and that he needed to be watched 
closely for narcotic dependence.  On the veteran's Report of 
Medical History completed in January 1981 the veteran 
indicated that he had experienced depression or excessive 
worry and that he had had nervous trouble.  The veteran 
reported that he had had difficulty sleeping, depression, and 
nervousness while stationed at Vance Air Force Base from 1978 
to 1981.  The examiner stated that the veteran had no current 
problems and that he was on no medications.  The veteran's 
January 1981 discharge examination report indicates that the 
veteran had no psychiatric disability.

The veteran was scheduled for a VA examination in November 
1981, to include for depression, notice of which was sent to 
his most recent address of record.  He did not report for 
such examination. 

The veteran was admitted to a VA hospital in October 1981 
stating that he knew that he needed psychiatric help because 
he did not finish the help he had been receiving at an 
Oklahoma City hospital.  (The Board notes that while the 
veteran referred to the hospital as a VA hospital, later 
records reveal that it was a private hospital.)  The veteran 
gave a history of depressed mood, on and off, for the past 
five years.  He reported that he had been given Elavil 
tablets while in the Air Force.  The veteran stated that over 
the past five years he felt high sometimes, but most of the 
time he felt depressed.  The veteran stated that his current 
complaints began four months previously when he had been 
going through divorce proceedings with his second wife.  He 
had felt so depressed he had cut his left wrist and had been 
admitted to the Oklahoma City hospital, which he left 
unauthorized.  The veteran reported he had been on 
antidepressants and switched from one to another because of 
side effects.  The veteran reported that he had thought of 
suicide again a couple of weeks previously.  The veteran 
reported a history of a 20-pound weight loss in the past four 
months and frequent insomnia.  Examination revealed the 
veteran to be well dressed, well groomed, alert, oriented 
times three, cooperative, and that he had a good memory for 
recent and remote events.  His mood was apprehensive and his 
affect was appropriate.  His insight and judgment were fair.  
His speech was clear and coherent, and goal directed.  His 
thought form was logical.  He had no delusions or 
hallucinations, or suicidal ideation at that time.  The 
diagnoses included major affective disorder and major 
depression.

Based on the above evidence the RO denied the veteran's claim 
for service connection for major depression in its December 
22, 1981 rating decision.  The RO found that the veteran's 
psychiatric trouble in service was acute and transitory in 
nature since it was not shown on discharge.  The RO further 
noted that the veteran had failed to report for a scheduled 
VA examination and that he did not have a current diagnosis 
of a chronic psychiatric disorder for which presumptive 
service connection could be granted.  The veteran did not 
appeal the December 1981 rating decision and it became final.

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C. 
§ 4005 (1981) (now codified at 38 U.S.C. § 7105).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

The veteran's representative claims that there was CUE in the 
December 1981 rating decision because the veteran was not 
notified that he had 12 months to report for a make-up VA 
examination after he failed to report for a VA examination 
scheduled in November 1981.  He asserts that 38 C.F.R. 
§ 3.158(b) (1981) provided that the RO had to inform the 
veteran that he had a year to reschedule the VA examination 
that he missed.  The Board notes that 38 C.F.R. § 3.158 (b) 
is unchanged since 1981 and provides that where the veteran 
fails without adequate reason to respond to an order to 
report for a VA examination within one year from the date of 
request and payments have been discontinued, the claim for 
such benefit will be considered abandoned.  This regulation 
contains no requirement that the veteran be informed that he 
had a year to reschedule a missed VA examination.  In effect, 
this is an assertion that the RO failed in a duty to assist 
the veteran.  The Board notes that allegations that VA failed 
to fulfill the duty to assist cannot form a basis for a claim 
of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  Accordingly, the denial of service connection for 
major depression in the December 1981 rating action can not 
be considered CUE due to the RO's failure to inform the 
veteran that he could have had a rescheduled VA examination.

The veteran's representative also maintains that there was 
CUE in the December 1981 rating decision because the RO 
failed to apply 38 C.F.R. § 3.303(b) and (d) (1981).  The 
Board notes that 38 C.F.R. § 3.303(b) and (d) have remained 
unchanged since 1981.  The regulation 38 C.F.R. § 3.303(b) 
provides that a chronic disease shown in service will be 
subject to service connection if manifestations of the same 
chronic disease are shown at any later date.  The regulation 
38 C.F.R. § 3.303(d) provides that service connection may be 
granted when a disease is diagnosed after service when the 
evidence establishes that the disease was incurred in 
service.  The veteran currently asserts that he was diagnosed 
as having depression in service in May 1980, and that he was 
treated at Oklahoma Memorial Hospital in August 1981 for a 
suicide attempt when he was described as depressed.  The 
veteran currently asserts that a discharge summary of record 
from University Hospital, dated in August 1981, describes him 
as suffering from major depression.  He further notes that 
progress notes, a consultation sheet, and a discharge summary 
from a VA medical center, dated in October 1981, contain 
diagnoses of major depression.  The veteran claims that these 
records indicate that he developed a chronic disease, major 
depression, during service and that under 38 C.F.R. § 3.303 
(b) it was CUE for the RO not to grant service connection for 
major depression at that time.  As noted above only the 
evidence of record at the time of the December 1981 rating 
decision may be considered.  In this case the private medical 
records from August 1981 were not of record at the time of 
the December 1981 rating decision.  Accordingly, those 
records may not now be considered in determining whether 
there was CUE in the December 1981 decision.  

While the service medical records indicate that the veteran 
had a diagnosis of depression in service, contrary to the 
veteran's assertions, it was not shown to be chronic in 
nature.  It was only mentioned in May 1980 and was not noted 
to be a chronic disability.  Furthermore, the veteran's 
January 1981 Report of Medical History indicates that the 
veteran did not currently have depression and that he was not 
taking any medications for depression.  

While the veteran was hospitalized at a VA medical center for 
depression in October 1981, the records show that the veteran 
was depressed due to divorce proceedings.  These records do 
not indicate that the veteran had chronic depression or that 
the veteran's depression at that time was related to service.  

After reviewing the veteran's contentions and the record as 
it existed in 1981, the Board finds that the veteran's 
allegations of CUE due to failure to apply 38 C.F.R. 
§ 3.303(b) and (d) amounts to no more than a disagreement as 
to how the facts were then weighed.  The pertinent evidence 
before the RO in December 1981 indicated that the veteran had 
experienced depression in service, but that it was an acute 
condition.  The post service medical records before the RO in 
December 1981 indicated that the veteran had a 
hospitalization for major depression, but did not indicate 
that it was chronic in nature or related to service.  
Furthermore, the veteran failed to report for a scheduled VA 
examination prior to the December 1981 decision, so there was 
no evidence in December 1981 that the veteran had a current 
or chronic psychiatric disability.  Hence, there was a 
reasonable basis for the RO to deny service connection for 
major depression and there was no error in doing so.  A 
disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

The veteran's representative has claimed that there is CUE 
because of a failure in the duty to assist the veteran when 
the RO failed to obtain the August 1981 private medical 
records showing treatment following a suicide attempt and 
containing diagnoses of depression.  The Board notes that 
even if these medical records had been obtained, they do not 
indicate that the veteran had a chronic depression disability 
or that any current depression disability was related to 
service.  Regardless, allegations that VA failed to fulfill 
the duty to assist cannot form a basis for a claim of CUE.  
See Caffrey, supra.

Based on the above analysis, the Board concludes that the 
December 1981 rating decision was supported by the evidence 
then of record and was in accordance with the law and 
regulations at that time.  Accordingly, there was no CUE in 
the December 1981 rating decision in its denial of service 
connection for major depression.  See 38 C.F.R. § 3.105(a).


ORDER

The rating decision of December 22, 1981 did not contain 
clear and unmistakable error in denying service connection 
for major depression, and the appeal is denied.


REMAND

The unappealed December 22, 1981 rating decision additionally 
denied entitlement to service connection for ulcers, spastic 
colitis and bruxism.  The December 1999 rating decision held 
that there was no CUE in the December 1981 regional office 
denial of service connection for ulcers, spastic colitis, and 
bruxism.  The notice of disagreement received in December 
2000 references each disability, and is construed as 
expressing disagreement with the denial determinations.  The 
appellant has not been issued a SOC with regard to the 
December 1999 findings of no CUE in the December 1981 denial 
of service connection for ulcers, spastic colitis, and 
bruxism.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are remanded for the following 
development:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case summarizing the law and evidence 
pertinent to the veteran's claims of 
whether a December 22, 1981 rating 
decision contained clear and unmistakable 
error in denying service connection for 
ulcers, spastic colitis, and bruxism, 
including as adjudicated in the December 
1999 rating decision.  The RO should also 
inform the veteran of his appellate 
rights with respect to the claims.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

